Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 11-18 and 20-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 11, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A display device used in a vehicle for displaying virtual images, the display device comprising: a display including a light source to emit image light and a screen on which the image light is projected; a projection optical system to receive the image light from the screen and project the image light toward one of a windshield and a combiner of the vehicle to project, as the virtual images, images displayed on the screen; and a controller to adjust the projection optical system, thereby adjusting positions at which the virtual images are displayed, wherein the virtual images include a first virtual image and a second virtual image displayed at a position different from that of the first virtual image, the first virtual image is displayed in a first virtual image the display displays, on the screen, a first adjustment image that is projected to the first virtual image area and a second adjustment image that is projected to the second virtual image area, and the controller adjusts a position of the first virtual image area and a position of the second virtual image area by adjusting the projection optical system on a basis of the first adjustment image and the second adjustment image”, as claimed in claim 11.

Regarding claims 12-18 and 21, these claims are allowed based on their dependency on claim 11.

Regarding claim 20, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “An adjustment method for a display device used in a vehicle for displaying virtual images, the display device including a light source to emit image light a screen on which the image light is projected, and a projection optical system to receive the image light from the screen and project the image light toward one of a windshield and a combiner of the vehicle to project, as the virtual images, images displayed on the screen, the virtual images including a first virtual image and a second virtual image displayed at a position different from that of the first virtual image, the first virtual image being displayed in a first virtual image area and the second virtual image being displayed in a second virtual image area, the adjustment method comprising: displaying, on the screen, a first adjustment image that is projected to the first virtual image area and a second adjustment image that is projected to the second virtual image area; and adjusting a position of the first virtual image area and a position of the second virtual image area by adjusting the projection optical system on a basis of the first adjustment image and the second adjustment image”, as claimed in claim 20.

Regarding claim 23, this claim is allowed based on its dependency on claim 20.

Regarding claim 22, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A display device used in a vehicle for displaying virtual images, the display device comprising: a display including a light source to emit image light and a screen on which the image light is projected; a projection optical system to receive the image light from the screen and project the image light toward one of a windshield and a combiner of the vehicle to project, as the virtual images, images displayed on the screen; and a controller to adjust the projection optical system, thereby adjusting positions at which the virtual images are displayed, wherein the virtual images include a first virtual image and a second virtual image displayed at a position different from that of the first virtual image, the first virtual image is displayed in a first virtual image area and the second virtual image is displayed in a second virtual image area, the first virtual image area is inclined so that an upper end of the first virtual image area is located farther than a lower end of the first virtual image area, the display displays, on the screen, a first adjustment image that is projected to the first virtual image area as a first adjustment virtual image and a second adjustment image that is projected to the second virtual image area as a second adjustment virtual image, the second adjustment virtual image being farther from or nearer to the vehicle than the first adjustment virtual image, and the controller adjusts an inclination angle of the first virtual image by adjusting the projection optical system on a basis of the first adjustment image and the second adjustment image”, as claimed in claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623